                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                           FORT WORTH DIVISION

EARNEST EUGENE HARRIS,                        §
(TDCJ No. 02195155),                          §
                                              §
                     Plaintiff,               §
                                              §
v.                                            §          Civil Action No. 4:18-cv-638-P
                                              §
OFFICER JOHN DOE, Et Al.,                     §
                                              §
                     Defendants.              §

                        OPINION and ORDER OF DISMISSAL
                       UNDER 28 U.S.C. §§ 1915A & 1915(e)(2)(B)

       This case was recently reassigned from the docket of Judge Reed O’Connor to this the

“P”docket of the undersigned district judge. The case remains before the Court for review

of pro-se inmate/plaintiff Earnest Eugene Harris’s pleadings under the screening provisions

of 28 U.S.C. §§ 1915A and 1915(e)(2)(B). After conducting that review, the Court finds that

all claims asserted by plaintiff Harris must be dismissed under authority of these provisions.

I.     BACKGROUND

       Harris’s original form civil complaint with attachment pages was file-stamped on

August 6, 2018. Complaint 1-14, ECF No. 1. In response to the prior Judge’s order, Harris

completed and filed answers to the Court’s questionnaire on September 5, 2019. Questionnaire

Answer 1-12, ECF No. 15. Harris also recently filed Supplemental Answers to the Court’s

questionnaire. Supp. Answer 1-7, ECF No. 16.

       In the complaint, Harris names as defendants City of Fort Worth police officer John
Doe, other Fort Worth officers as unnamed Doe defendants,1 property personnel for the Fort

Worth Police Department, Fort Worth City Manager David Cooke, and the City of Fort Worth,

Texas. Complaint 3, 10, ECF No. 1. Harris names the defendants in both individual and

official capacities, and he seeks relief against them for alleged violation of his constitutional

rights under 42 U.S.C. § 1983.2 Complaint, 6, ECF No. 1.

       Harris recites that on October 13, 2015 he was the passenger in a car stopped by Fort

Worth police officers. Complaint 7, ECF No.1. After the driver, Sarah Click, gave what Harris

labels as “involuntary” consent to search, the officers seized his backpack and computer bag,

and began searching through the backpack/computer bag and his personal items contained

inside, including a laptop computer, a tablet, a Garmin GPS, a TomTom GPS, an Apple

notebook, a digital camera, and many other items.3 Complaint 7-8, ECF No. 1; Suppl.

Answers 2-3, ECF No. 16. Harris acknowledges that his backpack was also found by the



1
 In his Supplemental Answers, Harris identified the two primary Fort Worth police officers
involved in his claims as Officer Nichols and Officer Aleshire. Suppl. Answers 3, ECF No.
16. Because the Court has determined, as explained infra, that Plaintiff’s claims are barred
by the applicable statute of limitations or otherwise fail to state a claim upon which relief
may be granted, it is not necessary for the Court to discern the separate actions of each of
these persons.
2
  “Every person who, under color of [state law] . . . subjects, or causes to be subjected, any
citizen of the United States or other person within the jurisdiction thereof to the deprivation
of any rights, privileges, or immunities secured by the Constitution and laws, shall be liable
to the party injured in an action at law, suit in equity, or other proper proceeding for redress.”
42 U.S.C.A. § 1983 (West 2012).
3
  It is unclear whether a backpack containing a computer bag was seized or whether a
backpack and a separate computer bag were seized. As the analysis assumes the fact that all
of Harris’ personal property was seized and detained by Fort Worth officials, the difference
would not change the analysis.

                                                2
officers to contain drug paraphernalia (a methamphetamine pipe) and an amount of marijuana.

Complaint 8, ECF No. 1. As a result, Harris was arrested and charged with possession of a

controlled substance under one gram and possession of marijuana. Complaint 8, ECF No. 1.

       Harris contends that Officer Doe illegally tampered with the seized evidence, and

because he could not make bond, he was detained for 13 months as a result of the charges

until said charges were dismissed in November 2016. Id. Harris also complains of the seizure

of all of the property in his backpack, and acknowledges that he began attempting to retrieve

the property through his “agent” identified as Paula White, but was “denied most of his

property.” Id. Harris writes that after the charges were dropped and he was released, he

attempted in person to retrieve his property, and was told it had been disposed of and that

nothing could be done to obtain relief. Id. at 9.

       Harris asserts two separate violations of his constitutional rights. He contends that his

Fourth Amendment right to not be subject to an unreasonable search and seizure was violated

when Officer John Doe searched his property without his consent and without probable cause.

Complaint 9, ECF No. 9. He also asserts a claim under the Fourteenth Amendment for a

violation of due process of law in the taking and detention of his personal property items

found in the backpack/computer bag. Id. Harris seeks relief in the form of a declaration from

this Court that his Fourth and Fourteenth Amendment rights were violated, an injunction

against the City of Fort Worth, Texas regarding its training policies, as well as both

compensatory and punitive monetary damages. Complaint 10-12, ECF No. 1.

II.    LEGAL STANDARD OF REVIEW UNDER §§ 1915A and 1915(e)(2)(B)

       Plaintiff Harris is an inmate who has been permitted to proceed in forma pauperis. As

                                               3
a part of the Prison Litigation Reform Act (“PLRA”), Congress enacted 28 U.S.C. § 1915A,

which requires a district court to review a complaint from a prisoner seeking relief from a

governmental entity, officer, or employee as soon as possible after docketing. See 28 U.S.C.A.

§ 1915A(a) (West 2019). Because Harris is proceeding in-forma-pauperis, his complaint is

also subject to screening under 28 U.S.C. § 1915(e)(2). Both § 1915(e)(2) and § 1915A

provide for sua sponte dismissal of the complaint or any portion thereof, if it is frivolous,

malicious, fails to state claim upon which relief may be granted, or seeks monetary relief from

a defendant who is immune from such relief. See 28 U.S.C.A. §§ 1915(e)(2)(B) and

1915A(b)(West 2019).

       A complaint is frivolous when it “lacks an arguable basis either in law or in fact.”

Neitzke v. Williams, 490 U.S. 319, 325 (1989). A claim lacks an arguable basis in law when

it is “based on an indisputably meritless legal theory.” Id. at 327. A claim lack an arguable

basis in fact when it describes “fantastic or delusional scenarios.” Id. at 327-28. A complaint

fails to state a claim upon which relief may be granted when it fails to plead “enough facts

to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007); accord Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). To avoid dismissal for

failure to state a claim, plaintiffs must allege facts sufficient to “raise the right to relief above

the speculative level.” Twombly, 550 U.S. at 555. Mere “labels and conclusions” nor “a

formulaic recitation of the elements of a cause of action” suffice to state a claim upon which

relief may be granted. Id.




                                                 4
III.   ANALYSIS

       A.     Application of the Statute of Limitations

       The Supreme Court has held that all § 1983 actions are governed by the statute of

limitations for personal-injury actions for the state of suit. See Wilson v. Garcia, 471 U.S.

261, 273-76 (1985) (holding that state statute of limitations period for personal-injury actions

applies to all claims under 42 U.S.C. § 1983). In Texas, the applicable limitations period is

two years. See Moore v. McDonald, 30 F.3d 616, 620 (5th Cir. 1994) (noting that district

courts in Texas must use Texas's general two-year, personal-injury limitations period); see

Tex. Civ. Prac. & Rem. Code 16.003(a)(West 2017) (Texas’s two-year, personal-injury

limitations statute). A district court may dismiss claims sua sponte under the screening

provisions where it is clear from a review of the complaint that the alleged claims are barred

by the applicable statute of limitations. See Harris v. Hegmann, 198 F.3d 153, 156 (5th Cir.

1999); see also Moore, 30 F.3d at 620 (citing Gartrell v. Gaylor, 981 F.2d 254, 256 (5th Cir.

1993)).

       Accrual of a claim under § 1983 is determined by federal law, under which a claim

generally accrues when a plaintiff knows or has reason to know of the injury giving rise to

the cause of action. See Harris,198 F.3d at 157 (citing Jackson v. Johnson, 950 F.2d 263, 265

(5th Cir. 1992) and Burrell v. Newsome, 883 F.2d 416, 418 (5th Cir. 1989)). In evaluating

the Plaintiff’s awareness, the court looks at two elements; (1) the existence of the injury; and

(2) causation, or the connection between the injury and the defendant’s actions. Pitotowski

v. City of Houston, 51 F.3d 512, 516 (5th Cir. 1995) (citation omitted).


                                               5
              (1)    Fourth Amendment Claim

       Although the original complaint was file-stamped on August 6, 2018, Plaintiff signed

the complaint and attachment pages on July 23, 2018. Complaint 5,12, ECF No. 1. Under the

mailbox rule, the complaint was deemed filed on the date Harris gave it to prison officials,

and as he signed the document on July 23, 2018, that is the earliest date the case is deemed

constructively filed. See generally Causey v. Cain, 450 F.3d 601, 604 (5th Cir. 2006) (citing

Houston v. Lack, 487 U.S. 266, 270-71 (1988) (under the prison mailbox rule, a prisoner’s

pleading is deemed to have been filed on the date that the pro se prisoner submits the pleading

to prison authorities for mailing)); see also Cooper v. Brookshire, 70 F.3d 377, 378-81 (5th

Cir. 1995) (applying the mailbox rule to the filing of a complaint under § 1983). Plaintiff

recites that the illegal search and seizure took place on October 13, 2015. Complaint 7, ECF

No.1. On the date of the search and seizure, that is October 13, 2015, there was no “extant

conviction” but merely an “anticipated future conviction”; consequently the limitations period

on a claim challenging that search began to run on that date. See Jaramillo v. Renner, 697

F. App’x 326 (5th Cir. 2017)(finding that the two-year statute of limitations on claims

challenging a search and seizure occurring on May 5, 2008 began to run on that same date)

(citing Wallace v. Kato, 549 U.S. 384, 393 (2007)); see also Harris v. Rivera, No.3:11-CV-

3013-D, 2013 WL 246709, at * 7 (N.D. Tex. Jan. 23, 2013) (“Because the Harrises became

aware of the injuries on which the they base their claim for false arrest, illegal seizure, and

the use of excessive and unreasonable force on the day the injuries allegedly

occurred—October 26, 2008—the statue of limitations began to run on each component of



                                              6
this claim that day”)(citing Hitt v. Connell, 301 F.3d 240, 246 (5th Cir. 2002) and Piotrowski,

237 F.3d at 576)). “Where a plaintiff sues for damages for false arrest in violation of the

Fourth Amendment under § 1983 and the arrest is followed by criminal proceedings,

limitations begins to run at the time the plaintiff is detained in accordance with legal process.”

Parker v. Missouri City, Tex., CA No. H-12-2484, 2014 WL 7004061, at *14 (S.D. Tex. 2014)

(citing Wallace, 549 U.S. at 397) (finding that because claims arose out of events occurring

on August 20, 2010,including the plaintiff’s arrest, he had actual knowledge of the facts

giving rise to his claims on that date, such that his claims accrued on that date, and any claim

under § 1983 expired [two years later] on August 20, 2012)).

       Applying these holdings to the facts of this case, the Court finds that as Earnest Harris

knew of the alleged illegal search events on the date the events took place on October 13,

2015, this complaint filed more than two-years later (July 23, 2018), was filed outside the

limitations period. Harris does not assert any basis for tolling the limitation period, and

although the law previously recognized tolling of the limitation period during criminal

proceedings, another judge of this district has aptly explained that is no longer the case:

       In the past, the Fifth Circuit held that the statute of limitations on illegal search
       and seizure claims did not start to run until criminal proceedings had terminated
       in the plaintiff’s favor. See Price v. City of San Antonio, 431 F.3d 890, 895 (5th
       Cir. 2005); Brandley v. Keeshan, 64 F.3d 196, 199 (5th Cir. 1995). However,
       these holdings have since been abrogated by Wallace v. Kato. See generally
       Wallace, 549 U.S. 384; see also Harris, 2013 WL 246709, at *7. In Wallace,
       the Supreme Court held that a cause of action related to an arrest accrues when
       the arrest occurs. Wallace, 549 U.S. at 397. Further, the Supreme Court stated
       that “the tort cause of action accrues, and the statute of limitations commences
       to run, when the wrongful act or omission results in damages. The cause of
       action accrues even though the full extent of the injury is not then known or
       predictable.” Id. at 391-92 (citing 1 C. Corman, Limitation of Actions § 7.4.1,


                                                7
       at 526-27 (1991)). The Supreme Court’s reasoning in Wallace has been
       extended from false arrest claims to apply “equally to claims seeking damages
       for unconstitutional searches and seizures and related activities.” LeBlanc v.
       City of Haltom City, No. 4:10-CV-812-A, 2011 WL 2149908, at *5 (N.D. Tex.
       May 31, 2011).

Bobo v. City of Wichita Falls, Tex., No. 7:13-CV-031-O, 2013 WL 3179499, at *3 (N.D. Tex.

2013). Thus, all of Harris’s claims of illegal search and seizure and lack of probable cause

to arrest under the Fourth Amendment, are barred by the applicable two-year statute of

limitations.

               (2)    Fourteenth Amendment Claim

       Plaintiff’s second claim of a constitutional violation against several defendants is for

violation of his right to due process of law in the taking and deprivation of his personal

property. Complaint 3, 9, 10, ECF No.1. As noted above, Harris alleges that his personal

property, including a laptop computer, a tablet, a Garmin GPS, a TomTom GPS, an Apple

notebook, a digital camera, and many other items, were seized at the time of the automobile

stop and search on October 13, 2015. Complaint, 7-8, ECF No. 1. As explained above, the

applicable statute of limitations of a § 1983 claim is that “which the state would apply in an

analogous action in its court.” Bourdais v. New Orleans City, 485 F.3d 294, 298 (5th Cir.

2007)(citation omitted). In this case, the analogous state-law claims are conversion of personal

property and taking or detaining the personal property of another, for which the statute of

limitations is the same two-year provision applicable to personal injury claims. See Tex. Civ.

Prac. & Rem. Code Ann. § 16.003(a) (West 2017). And, as noted above, under federal law

governing when a claim accrues, the “limitations period begins to run when the plaintiff



                                               8
‘becomes aware that he has suffered an injury or has sufficient information to know that he

has been injured.’” Hitt, 301 F.3d at 246 (quoting Helton v. Clements, 832 F. 2d 332, 335

(5th Cir. 1987)).

       In his complaint, Harris writes of the officers “confiscating” his property as “possibly

stolen” at the same time of the October 13, 2015 seizure. Complaint 8, ECF No. 1. In the

Court’s questionnaire, Harris was asked to state the date that he became aware that the

property items (other than the seized paraphernalia and marijuana) were confiscated. Harris

answered:

       I do not at present know the exact date and time that I became aware that other
       property items within the backpack and computer bag were confiscated.
       However, it was the same day or the day after that the Fort Worth Property
       Dep’t released some of my the [sic] items to Paula White my Power of
       Attorney, which I presume paperwork exists that she signed upon release of
       those items. To my recollection I did not discover the purported reason the
       items were confiscated as “possibly stolen” until I got a copy of the police
       report after my release in November 2016. I had to show my I.D. so I presume
       there is a log to clarify and verify.

Questionnaire Answer 4, ECF No. 15. Harris also acknowledged in the complaint that he

“attempted to retrieve all his property through an agent, Paula White, Plaintiff’s Power of

Attorney, and was denied most of his property.” Complaint 8, ECF No.1. In response to the

Court’s question about when his agent attempted to retrieve his property, Harris wrote:

“Plaintiff’s agent and Power of Attorney, Paula White, attempted to retrieve Plaintiff’s

property in Oct. or Nov. 2015, but was told remaining property not released was part of an

ongoing investigation. She was not given any specifics to my recollection.” Questionnaire

Answers 4, ECF No. 15.



                                              9
       Taking Harris answers to the Court’s questions together, it is evident that he was aware

by the end of November 2015, that the bulk of his property was still being retained by Fort

Worth officials. Although Harris contends he did not know the “reason” the property was

retained until November 2016, he did know the bulk of the property was withheld on the

“same day or the day after [that] the Fort Worth Property Dep’t released some of his items

to Paula White.” Questionnaire Answers 4, ECF No. 15. Harris acknowledges that his agent

White was unable to retrieve all of the personal property by no later than November 2015.

Thus, Harris knew by November 2015 that the bulk of his personal items were still being

withheld from his agent by Fort Worth officials. Upon review of the allegations in the

complaint and Harris’s answers to the Court’s questionnaire, the Court sees no basis to believe

that Harris did not know or have reason to know of the events giving rise to his deprivation-

of-property due process claims in November 2015. As this suit was constructively filed in

July 2018, more than seven months after the applicable two-year limitations period expired

in November 2017, Harris claims for violation of the Fourteenth Amendment were filed

several months too late. The applicable two-year statute of limitations already had expired

prior to the time Harris filed suit.

       In sum, as all of Harris’s claims for constitutional violations under § 1983 are barred

by the applicable statute of limitations, they must be dismissed for failure to state a claim upon

which relief may be granted under authority of 28 U.S.C. §§ 1915A(b)(1) and

1915(e)(2)(b)(ii).




                                               10
       B.      Failure to State a Claim for Loss of Property

       With regard to Harris’s claims under the Fourteenth Amendment arising from the

conversion of his personal property, alternatively, Harris has not stated a claim upon which

relief may be granted. In order to assert a claim for violation of federal constitutional rights

under 42 U.S.C. § 1983, a plaintiff must set forth facts in support of the required elements

of a § 1983 action: (1) that he has been deprived of a right secured by the Constitution or laws

of the United States; and (2) that the defendants deprived him of such right while acting under

color of law. See West v. Atkins, 487 U.S. 42, 48 (1988)(citing cases); Resident Council of

Allen Parkway Village v. U.S. Department of Housing and Urban Development, 980 F.2d

1043, 1050 (5th Cir. 1993). Harris’s allegations as to the deprivation of property fail to satisfy

the first element.

       Harris complains of a loss of property without due process of law. The Fourteenth

Amendment to the Constitution provides that no State shall “deprive any person of life,

liberty, or property without due process of law.” U.S. CONST. amend. XIV § 1. Under the

Parrat/Hudson doctrine, a random and unauthorized intentional deprivation of property does

not give rise to a violation of the Due Process Clause if the state provides an adequate post-

deprivation remedy. See Myers v. Klevenhagen, 97 F.3d 91, 94 (5th Cir. 1996)(discussing the

Supreme Court’s decisions in Parratt v. Taylor, 451 U.S. 527 (1981) and Hudson v. Palmer,

468 U.S. 517 (1983), as dictating that a state actor’s random and unauthorized deprivation

of property does not result in a violation of procedural due process if the state provides an

adequate post-deprivation remedy, and explaining “the doctrine protects the state from liability



                                               11
for failing to provide a predeprivation process in situations where it cannot anticipate the

random and unauthorized actions of its officers.”) Thus, in challenging a random intentional

property deprivation,4 the claimant must either take advantage of the available remedies or

prove that the available remedies are inadequate. Hudson, 468 U.S. at 534-35; Myers, 97 F.3d

at 94. Texas law allows recovery of monetary damages for loss of use of property during its

period of detention. See Murphy v. Collins, 26 F.3d 541, 543 (5th Cir. 1994)(holding that

“[i]n Texas, the tort of conversion fulfills this requirement”); see also Beam v. Voss, 568

S.W.2d 413, 420-21 (Tex. Civ. App.–San Antonio 1978, no writ)(conversion is the

unauthorized and unlawful assumption and exercise of dominion and control over the personal

property of another, to the exclusion of, or inconsistent with the owner’s rights). Because

Texas provides an adequate post-deprivation remedy, Harris’s claim concerning the taking

and detention of his personal property does not rise to a violation of the Due Process Clause.

See Hudson, 468 U.S. at 536 (noting that even where a prisoner's property was intentionally

destroyed, such destruction did not violate the Fourteenth Amendment since the

Commonwealth of Virginia provided the prisoner with an adequate post-deprivation remedy.)

Thus, alternatively, Harris claim concerning the loss of his personal property does not state

a claim of a violation of a constitutional right, and such claim must be dismissed under 28



4
  To the extent that Harris claims the loss of his property was only the result of negligence,
such allegation also does not state a cause of action under § 1983. See Daniels v. Williams,
474 U.S. 327, 328 (1986) (“We conclude that the Due Process Clause is simply not
implicated by a negligent act of an official causing unintended loss of or injury to life,
liberty, or property.”); see also Davidson v. Cannon, 474 U.S. 344, 347 (1986) (noting where
negligence is involved in causing a deprivation of property, no procedure for compensation
is constitutionally required).

                                             12
U.S.C. § 1915A(b)(1) and 28 U.S.C. §§ 1915(e)(2)(B)(ii).

IV.   ORDER

      For all of these reasons, it is therefore ORDERED that all plaintiff Earnest Eugene

Harris’s claims in this case are DISMISSED WITH PREJUDICE pursuant to 28 U.S.C.

§ 1915A(b)(1) and 28 U.S.C. § 1915(e)(2)(B)(ii).

      SO ORDERED this 5th day of November, 2019.



                                       ______________________________
                                  Mark T. Pittman
                                  UNITED STATES DISTRICT JUDGE




                                          13
